DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims priority to an earlier filed provisional application.
	Claims 1 - 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a system claim and it recites various hardware components such as a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 8 recites a non-transitory CRM and also falls into the category of machine/manufacture.  Claim 14 is a method claim and therefore falls into the category of a “process.”
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.

“execute the model against the one or more extracted features to generate a score indicative of a future asset price of a first traded asset; determine one or more actions for the first traded asset based on the score; and execute the one or more actions for the first traded asset.“
5

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of generating a score – or some other similar numerical or algorithmic method – to predict future stock prices.  This has been tried over and over.  Probably on thousands of instances.  Once it is believed that stock prices can be predicted, a trader can then act on that information in buying and selling certain securities.  
Furthermore, the mere nominal recitation of terms - such as a “memory” or a “processor” or a “model” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application

a machine learning system for utilizing a trained model:
a memory storing a model that correlates historical news data and historical price movement of a plurality of traded assets; 
one or more processors communicatively coupled to the memory, 
receive a first data set associated with a first traded asset, the first data set comprising natural language data; 
execute a first set of rules against the first data set to generate a second data set; 
extract one or more features from the second data set, where the one or more extracted features includes sentiment information;
	Other than a “machine learning system,” no additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  Many of the functions recited above could be performed in the mind of a human and could, therefore, be considered a “mental process.”
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – generating a score to predict future stock prices  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of an estimator, which could be a human performing a mental process.
Claim 3 merely recites the abstract concept of processing textual data from news articles.  
Claim 4 merely recites the abstract concept of counting the occurrence of certain words.
 Claim 5 merely recites the abstract concept of screening news articles relating to stocks and securities for certain words.
Claim 6 merely recites the abstract concept of a third data set.
Claim 7 merely recites the abstract concept of forming a portfolio and buying and selling stocks. 
Claims 8 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2018/0182038 to Di Sciullo et al. (hereinafter “Di Sciullo”) in view of Non-Patent Literature authored by Dang Lien Minh et al. entitled “Deep Learning Approach for Short-Term Stock Trends Prediction Based on Two-Stream Gated Recurrent Unit Network,” IEEE Access, Vol. 6, 2018 (hereinafter “Minh”).

Di Sciullo is directly on point with the claimed invention and in the exact same field of endeavor.  The Title is as follows:  System for generating data from social media messages for the real-time evaluation of publicly traded assets.

The Di Sciullo Abstract reads as follows:
“A system for generating data from social media messages for the real-time evaluation of publicly traded assets includes an ingest component for ingesting the social media messages and a filter module eliminating expressions not considered useful language from social media messages and configuring input social media message into useful formats to form filtered social media messages. The system also includes a language processor processing the filtered social media messages based upon lexical databases to form filter and processed social media messages. The system further includes a sentiment calculator applying rules to the filtered and processed social media messages so as to compute a representation of sentiment values associated with the social media messages. A graphical user interface displaying the sentiment values is also provided..”  (emphasis added) 

Furthermore, a particularly salient teaching of Di Sciullo is as follows:
“[0039] As will be appreciated based upon the following disclosure, the present method and system 10 provide a sentiment calculator 22 that employs natural language processing in evaluating social media interactions by anticipating the sentiment of traders relating to specific equities and commodities in terms of the polarity of the sentiment and the strength of the sentiment. The data generated by the sentiment calculator 22 is applied to a reaction indicator 31 in the form of a graphical user interface 30 that combines sentiment and frequency (which is indicative of the intensity of the sentiment) data relating to the assets. Once sentiment and frequency are fully appreciated, the present system 10 and method provide a mechanism for cross-correlating the sentiment and intensity data (the perceived strength of the sentiment being expressed by the social media) with the actual fluctuations occurring with the price of assets..”  (emphasis added) 

Therefore, not only is Di Sciullo in the same field of endeavor as the claimed invention, it teaches the general methodology:  filtering and processing news and events (e.g. in this case, social media messages), including a sentiment calculator, to generate an indication of future stock prices.  
Furthermore, Fig. 1 of Di Sciullo illustrates this teaching:

    PNG
    media_image1.png
    735
    608
    media_image1.png
    Greyscale


Therefore, with regard to Claim 1, Di Sciullo teaches:
1. A machine learning system for utilizing a trained model that maps historical data to a future value, the system comprising: (See at least [0059] – [0071]; although Di Sciullo explains that its model is not using traditional “machine learning,” it is respectfully submitted that the natural language processing and other functions of the model are a form of machine learning, in the broad sense that analyzing text from news and events to predict future stock prices constitutes the use of a machine to learn more about stock prices.)

a memory storing a model that correlates historical news data and historical price movement of a plurality of traded assets;  (See at least Fig. 1 and [0041]. As for the correlation of news and stock prices, please see [0038] – [0039].  The “sentiment calculator” in these sections is considered to constitute the recited “model.”}

one or more processors communicatively coupled to the memory, the one or more processors configured to: receive a first data set associated with a first traded asset, the first data set comprising natural language data; (See at least [0040] – [0041].)

execute a first set of rules against the first data set to generate a second data set;  (See at least [0040].)

extract one or more features from the second data set, where the one or more extracted features includes sentiment information;  (See at least [0044] – [0047].)

execute the model against the one or more extracted features to generate a score indicative of a future asset price of a first traded asset;  (See at least [0039] – [0041], wherein the reaction indicator could be considered to constitute the recited “score.”)

determine one or more actions for the first traded asset based on the score; and execute the one or more actions for the first traded asset.  (See at least [0038].)

Di Sciullo appears to teach all of the essential limitations and features of Claim 1; however, it does not appear to specifically teach a score – based on sentiment – for predicting a future stock price.  However, Minh teaches this feature.  Furthermore, out of an abundance of caution and in accordance with the broadest reasonable interpretation of various claim limitations, Minh is applied.

Minh is also in the same field of endeavor as the claimed invention and Di Sciullo.  It teaches the use of “deep leaning” – also a form of AI and “machine learning” – to analyze financial news and predict stock prices.  It features a “sentiment dictionary” to analyze the sentiment – positive or negative – from news articles. The approach in Minh is almost identical to that of the claimed invention.  Fig. 2 from Minh is as follows:

    PNG
    media_image2.png
    635
    819
    media_image2.png
    Greyscale

Furthermore, Minh teaches a “sentiment score” as follows:
		Dang et al. [2] generated a sentiment dictionary by crawl- ing news from the internet. After that, the author classified each news into positive or negative based on the effect on stock prices, then the sentiment dictionary is generated by weighting the sentiment score (TF-IDF method) and selecting 500 negative and 500 positive words which had the highest sentiment score. Experiment results showed that their system achieved high accuracy (up to 73%) in the stock trends pre- diction. Zhou et al. [10] also constructed a Chinese short text

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the sentiment calculator system of Di Sciullo, wherein social media messages are analyzed for sentiment and frequency for their impact on stock prices, with the sentiment score and dictionary teachings of Minh.  The motivation to do so comes from Di Sciullo.  As quoted above, Di Sciullo teaches that sentiment and frequency can be analyzed to generate a “reaction indicator.”  It would greatly enhance the efficiency and accuracy of Di Sciullo to use the deep learning techniques of Minh to generate a sentiment score for predicting future stock prices.

With regard to Claim 2, Di Sciullo teaches where the model comprises a first estimator and a second estimator, where the first estimator is indicative of a list of the words which when present in the historical news data had the correlation to a subsequent historical price movement, and the second estimator is indicative of a frequency with which such words appear in the historical news data.  (See at least [0039], wherein the sentiment calculator (including frequency) and reaction indicator are considered to constitute the recited “estimators.”)

With regard to Claim 3, Di Sciullo teaches wherein the first set of rules is configured to generate the second dataset using one or more data conditioning processes, where the one or more data conditioning processes comprising one or more processes selected from the group consisting of: removal of punctuation, removal of stop words, removal of spaces, lemmatization, stemming, and tokenization.  (See at least [0040] – [0048], as to the rules utilized.  See [0046] – [0047] as to lemmatization.)

With regard to Claim 4, Di Sciullo teaches wherein another one of the one or more features includes a count vector pertaining to the first data set.  (See at least [0039], wherein “frequency” is considered to constitute the recited “count vector.”)

With regard to Claim 5, Di Sciullo teaches wherein one or more processors configured to a train the model, the training of the model comprises: receiving historical data including news articles linked with assets' returns information; executing at least some of the first set of rules to generate a collection of words corresponding to each historical news article; screening the collection of words to generate a list of words carrying sentiment information corresponding to each historical news article; and generating sentiment topic data using the list of words obtained from the screening.  (See at least Fig. 1 and accompanying description at [0041].)

With regard to Claim 6, Di Sciullo teaches where the one or more processors are configured to: receive a third data set associated with a second traded asset, the third data set comprising natural language data; execute the first set of rules against the third data set to generate a fourth data set; extract one or more features from the fourth data set, where the one or more features corresponding to the fourth data set includes sentiment information; execute the model against the one or more features corresponding to the fourth data to extract a score indicative of the future asset price of the second traded asset; determine one or more actions for the second traded asset based on the score; and execute the one or more actions for the second traded asset.  (See at least Fig. 7 wherein it is clear to a person of ordinary skill in the art that this process of this publication could be repeated for multiple datasets and relative to multiple stocks.)

With regard to Claim 7, Di Sciullo teaches where the one or more actions comprises: forming a first portfolio comprising a first and second traded assets; and executing one or more actions on the first portfolio in a first time frame.  (See at least [0038] and Fig. 7 wherein the securities illustrated are considered to constitute the recited “portfolio.”

With regard to Claim 8, this claim is essentially identical to Claims 1 and 2 are obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 9, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 10, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 11, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim relates to “fresh news.”  Di Sciullo teaches this concept at [0214] and elsewhere in the fact that it processes news and events in “real time,” which by definition is “fresh” news.

With regard to Claim 20, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using news and current events to predict stock prices).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2013/0138577 to Sisk.  This reference is relevant to the features of analyzing news to predict stock prices.
	U.S. Patent Publication No. 2009/0024504 to Lerman et al.  This reference is relevant to the features of predicting fluctuations in stock prices.
	U.S. Patent Publication No. 2012/0316916 to Andrews et al.  This reference is relevant to the features of using social media to predict stock prices.
	U.S. Patent Publication No. 2017/0018033 to Lee et al.  This reference is relevant to the features of predicting stock price fluctuations.
	
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

January 21, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691